DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-3, 5, 6, 10-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1).
	Regarding claims 1, 3, 10-13 and 15, Li discloses a method of annealing a perovskite layer which is formed from perovskite precursors (see Supplementary Information pg. 1, preparation of CH3NH3PbI3) comprising directly irradiating the perovskite with a light source (see supplementary information section Preparation of 3NH3PbI3 films, pg. 1) wherein the light source emits radiation consisting essentially of wavelengths with 50 nm of the maximum light absorption λmax (fabrication of devices ~400 nm) of the perovskite layer, thereby annealing the layer. 
However, Li does not disclose that the light source is emits light having a wavelength of less than 400 nm.
	Park discloses that UV laser light of 355 nm can be used to irradiate a perovskite layer and discloses that it should be considered because UV-induced crystallization process could be very promising for enhancement of cell efficiency (See pg. 404, left hand column, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the light source of Li by using a UV light source as disclosed by Park because Park discloses UV-induced crystallization process could be very promising for enhancement of cell efficiency,
	However, modified Li does not disclose that the light source is an LED.
	Kasai discloses that a LED ([0028][0041]) or laser light can be used on a semiconductor ([0105]) to perform an anneal ([0061]) and that the light source can have an emission range from UV to IR.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for annealing in the method of modified Li so that the light source is an incoherent light source as an LED light source as disclosed by Kasai because it is an equivalent method for annealing a semiconductor with UV light as disclosed by Kasai and would work equally well as a 
With regards to the limitation “annealing the perovskite layer does not include a thermal heat source” modified Li uses a UV LED light source to perform the annealing as instantly claimed and therefore also discloses that the “annealing the perovskite layer does not include a thermal heat source.”
Regarding claim 2, modified Li discloses all of the claim limitations as set forth above.
In addition, Park discloses that using different wavelengths of light to irradiate perovskites to induce crystallization can affect the electrical characteristics of the perovskite layer (see Fig. 5a and pg. 404 left column first paragraph).
In addition, Kasai discloses that an appropriate wavelength for the LED annealing source can range from UV to IR ([0061]). Ultraviolet light has a wavelength range of 100-400nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the UV LED light source wavelength to be within the range claimed because Kasai discloses it is possible to do so and furthermore because Park discloses one would have a reason to do so, namely, to optimize the electronic properties of the perovskite layer.
	Regarding claim 14, modified Li discloses all of the claim limitations as set forth above.
	In addition, Li discloses that the thickness of the CH3NH3PbI3 is 400 nm (see pg. 2, fabrication of devices).
Regarding claims 5 and 6, modified Li does not disclose all of the claim limitation as set forth above.
However, Li does not disclose:
wherein the perovskite layer is irradiated for a total amount of time from 1 millisecond to 1 minute
wherein the perovskite layer is irradiated for a total amount of time of 1 minute or less
The annealing time will affect the both the crystallinity degree, the length of processing and the cost.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the time length of annealing of the perovskite of modified Li to be within the range claimed because it will allow for optimization of crystallinity of the perovskite and also the length and cost of processing.
As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Regarding claim 21, modified Li discloses all of the claim limitations as set forth above.
Modified Li discloses the same process as instantly claimed to anneal the same perovskite layer formed from perovskite precursors as instantly claimed. Therefore the property of “wherein the perovskite layer consists essentially of X-Ray Diffraction peaks for perovskite only after irradiating with the UV light emitting diode (LED) light source” is present in the device of Li. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1) as applied to claims 1-3, 5, 6, 10-15, and 21 above and in further view of Wei (US 2007/0252204).
Regarding claim 7 and 8, modified Li discloses all of the claim limitations as set forth above.
However, modified Li does not discloses that the light source emits pulsed radiation or that each pulse is from 1 millisecond to less than 1 minute.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of annealing of modified Li by applying a plurality of short pulses wherein each pulse is within the range claimed because as disclosed by Wei this will allow for optimal annealing to occur. 
 As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1) as applied to claims 1-3, 5, 6, 10-15, and 21 above and in further view of above and in further view of Van den Ven (US 2012/0223657 A1).
Regarding claim 4, modified Li discloses all of the claim limitations as set forth above.
However, Li does not disclose that the light source emits radiation have a spectral width of 10 nm or less.

The characteristics of the annealed film are effected by the spectral width of the light source (See for evidence US 5753542, Fig. 3 and Fig. 4, C2/L45-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of annealing of modified Li in the range instantly claimed  within the range claimed because as disclosed by Van den Ven this will allow for optimal annealing to occur. 
It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view Jeon (Laser Crystallization of Organic−Inorganic Hybrid Perovskite Solar Cells) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1).
Regarding claim 20, Li discloses a method of forming a solar cell including annealing a perovskite layer comprising irradiating the perovskite with a light source (see supplementary information section Preparation of CH3NH3PbI3 films, pg. 1, wave laser is 450 nm) wherein the light source emits radiation consisting essentially of wavelengths with 50 nm of the maximum light absorption λmax (fabrication of devices ~400 nm) of the perovskite layer, thereby annealing the layer. 
Li discloses depositing an electron transport layer on a cathode;
depositing a perovskite on the electron transport layer;
depositing a hole transport layer on the perovskite; and
depositing an anode on the hole transporting layer.
However, Li does not disclose the reverse order of deposition.
Jeon discloses that the reverse order using laser irradiation of the perovskite light absorption layer which includes:
depositing a hole transport layer on an anode and first annealing the hole transport layer using thermal annealing (See Fabrication section, pg. 7912);
depositing a perovskite comprising perovskite precursors on the hole transport layer and applying light directly to the perovskite to anneal the perovskite; and
depositing an electron transport layer on the perovskite.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layer materials used for the HTL and ETL layers as well as modifying the deposition order and annealing order of Li to that as disclosed by Jeong 
	 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
However, modified Li does not disclose that the light source is emits light having a wavelength of less than 400 nm.
	Park discloses that UV laser light of 355 nm can be used to irradiate a perovskite layer and discloses that it should be considered because UV-induced crystallization process could be very promising for enhancement of cell efficiency (See pg. 404, left hand column, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the light source of Li by using a UV light source as disclosed by Park because Park discloses UV-induced crystallization process could be very promising for enhancement of cell efficiency,
	However, modified Li does not disclose that the light source is an LED.
	Kasai discloses that a LED ([0028][0041]) or laser light can be used on a semiconductor ( [0105]) to perform an anneal ([0061]) and that the light source can have an emission range from UV to IR.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for annealing in the method of modified Li so that the light source is an incoherent light source as an LED light source as disclosed by Kasai because it is an equivalent method for annealing a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for annealing in the method of modified Li so that the light source is an incoherent light source as an LED light source as disclosed by Kasai because it is an equivalent method for annealing a semiconductor as disclosed by Kasai and would work equally well as a laser light source and the results would be reasonably predictable. (See MPEP § 2143, I, B).
With regards to the limitation “annealing the perovskite layer does not include a thermal heat source” modified Li uses a UV LED light source to perform the annealing as instantly claimed and therefore also discloses that the “annealing the perovskite layer does not include a thermal heat source.”
Modified Li discloses the same thickness as instantly claimed, the same material for the perovskite layer as instantly claimed, the same annealing process of the perovskite layer as instantly claimed, and that the HTL is separately annealed as instantly claimed (see modification with Jeon above), therefore with respect to “wherein the method results in photonic annealing of the perovskite layer without treating the hole transport or electron transport layers” this will result in the claimed “photonic annealing of the perovskite layer without treating the hole transport or electron transport layers.”
Response to Arguments
Applicant argues that Li discloses that laser light annealing is more beneficial than thermal annealing and Park also discloses benefits of using laser light annealing 
Examiner respectfully disagrees. Examiner notes that Park also discloses on pg. 405 “Our results suggest that the crystallization of the MAPbI3 layer is one of the crucial factors determining cell efficiency and that there is additional room for crystallinity enhancement when using advanced techniques such as light irradiation.” Therefore while Park does disclose that laser light irradiation is preferable to thermal annealing to reduce thermal damage to the perovskite layer, Park does not teach away from other light sources being considered to provide the UV irradiation, which would include LED light sources. 
Applicant further argues that Li does not disclose the use of directly light annealing the perovskite film with a UV LED source as recited in the claim.
Li discloses directly irradiating the perovskite with a light source (see supplementary information section Preparation of CH3NH3PbI3 films, pg. 1). As noted in the rejection above the light source of Li was modified to be a UV LED source as instantly claimed.
Applicant argues that Figs. 6-9 indicate that the importance of annealing of the PCBM with ultraviolet light for a specific amount of time at a specific intensity percentage along with annealing the perovskite for a specific amount of time at a specific UV wavelength relative to peak absorbance of the perovskite results in higher PCE. 
The arguments with respect to unexpected results are incommensurate with the scope of the claim. The degree of difference between the wavelength of the UV light 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726